Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102020200165.0, filed on 01/09/2020.
Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/02/2020 and 10/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani (US 2002/0178131 A1, hereinafter referred to as Tani).
Regarding claim 1: Tani teaches: A robot control unit for a multi-jointed robot including multiple concatenated robot links, the robot control unit comprising ([0046], an operation for controlling a robot apparatus; Fig. 9, shows a multi-jointed robot including concatenated robot links):
a plurality of recurrent neural networks (Fig. 1, shows a plurality of recurrent neural networks; [0010], multiple recurrent neural networks are employed);
an input layer, which is configured to feed to each of the recurrent neural networks a respective piece of movement information for a respective one of the robot links ([0036], the RNN has an input layer consisting of data such as robot sensor information, status of a motor; [0073], the motor group incorporates motors by which corresponding sections of the arm are driven; [0074], a video camera is used to locate the coordinates of an object and the robot hand to grip the object; here, the camera and motor data gives information of the movement of the robot links; [0041], the second RNN is configured in the same way as the first RNN), 
each of the recurrent neural networks being trained to ascertain and output, based on the respective piece of movement information fed to it, a position state of the respective robot link ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, movement and orientation of the robot must be known in order to perform the different operations); and
a neural control network, which is trained to ascertain control variables for the robot links based on the position states output by the recurrent neural networks and fed as input variables to the neural control network ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error).

Regarding claim 7: Tani further teaches: The robot control unit as recited in claim 1, further comprising: a neural position ascertainment network that includes the multiple recurrent neural networks and an output layer, which is configured to ascertain a deviation of the position states of the robot links output by the recurrent neural networks from respective admissible ranges for the position states, and the neural control network being trained to further ascertain the control variables based on the deviation fed to it as an input variable ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error).

Regarding claim 8: Tani teaches: A robot control method ([0046], an operation for controlling a robot apparatus; Fig. 9, shows a multi-jointed robot including concatenated robot links), comprising the following steps:
ascertaining control variables for a multi-jointed robot including multiple concatenated robot links using a robot control unit ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error), 
the robot control unit including a plurality of recurrent neural networks (Fig. 1, shows a plurality of recurrent neural networks; [0010], multiple recurrent neural networks are employed), 
an input layer, which is configured to feed to each of the recurrent neural networks a respective piece of movement information for a respective one of the robot links ([0036], the RNN has an input layer consisting of data such as robot sensor information, status of a motor; [0073], the motor group incorporates motors by which corresponding sections of the arm are driven; [0074], a video camera is used to locate the coordinates of an object and the robot hand to grip the object; here, the camera and motor data gives information of the movement of the robot links; [0041], the second RNN is configured in the same way as the first RNN), 
each of the recurrent neural networks being trained to ascertain and output, based on the respective piece of movement information fed to it, a position state of the respective robot link ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, movement and orientation of the robot must be known in order to perform the different operations), and 
a neural control network, which is trained to ascertain the control variables for the robot links based on the position states output by the recurrent neural networks and fed as input variables to the neural control network ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error); and
controlling actuators of the robot links using the ascertained control variables (Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8).

Regarding claim 9: Tani teaches: A training method for a robot control unit which controls a multi-jointed robot including multiple concatenated robot links ([0046], an operation for controlling a robot apparatus; Fig. 9, shows a multi-jointed robot including concatenated robot links), 
the robot control unit including a plurality of recurrent neural networks (Fig. 1, shows a plurality of recurrent neural networks; [0010], multiple recurrent neural networks are employed), 
an input layer, which is configured to feed to each of the recurrent neural networks a respective piece of movement information for a respective one of the robot links ([0036], the RNN has an input layer consisting of data such as robot sensor information, status of a motor; [0073], the motor group incorporates motors by which corresponding sections of the arm are driven; [0074], a video camera is used to locate the coordinates of an object and the robot hand to grip the object; here, the camera and motor data gives information of the movement of the robot links; [0041], the second RNN is configured in the same way as the first RNN), and 
a neural control network ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0082], motor and sensory are outputting from the output layer of the RNN; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links), the method comprising:
training each of the recurrent neural networks to ascertain a position state of a respective robot link based on respective piece of movement information for the respective robot link ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, movement and orientation of the robot must be known in order to perform the different operations); and
training the neural control network to ascertain control variables based on the position states fed to it by the recurrent neural networks ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error).

Regarding claim 11: Tani teaches: A non-transitory computer-readable memory medium on which are stored program instructions, the program instructions, when executed by one or more processors, causing the one or more processors to perform the following steps ([0091], a CPU executes various processing operations as instructed by programs stored in a ROM or RAM to perform the robot control steps):
ascertaining control variables for a multi-jointed robot including multiple concatenated robot links using a robot control unit ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error), 
the robot control unit including a plurality of recurrent neural networks (Fig. 1, shows a plurality of recurrent neural networks; [0010], multiple recurrent neural networks are employed), 
an input layer, which is configured to feed to each of the recurrent neural networks a respective piece of movement information for a respective one of the robot links ([0036], the RNN has an input layer consisting of data such as robot sensor information, status of a motor; [0073], the motor group incorporates motors by which corresponding sections of the arm are driven; [0074], a video camera is used to locate the coordinates of an object and the robot hand to grip the object; here, the camera and motor data gives information of the movement of the robot links; [0041], the second RNN is configured in the same way as the first RNN), 
each of the recurrent neural networks being trained to ascertain and output, based on the respective piece of movement information fed to it, a position state of the respective robot link ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, movement and orientation of the robot must be known in order to perform the different operations), and 
a neural control network, which is trained to ascertain the control variables for the robot links based on the position states output by the recurrent neural networks and fed as input variables to the neural control network ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error); and
controlling actuators of the robot links using the ascertained control variables (Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8).

Regarding claim 12: Tani teaches: A non-transitory computer-readable memory medium on which are stored program instructions for training a robot control unit which controls a multi-jointed robot including multiple concatenated robot links ([0091], a CPU executes various processing operations as instructed by programs stored in a ROM or RAM to perform the robot control steps), 
the robot control unit including a plurality of recurrent neural networks (Fig. 1, shows a plurality of recurrent neural networks; [0010], multiple recurrent neural networks are employed), 
an input layer, which is configured to feed to each of the recurrent neural networks a respective piece of movement information for a respective one of the robot links ([0036], the RNN has an input layer consisting of data such as robot sensor information, status of a motor; [0073], the motor group incorporates motors by which corresponding sections of the arm are driven; [0074], a video camera is used to locate the coordinates of an object and the robot hand to grip the object; here, the camera and motor data gives information of the movement of the robot links; [0041], the second RNN is configured in the same way as the first RNN), and 
a neural control network ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0082], motor and sensory are outputting from the output layer of the RNN; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links), 
the program instructions, when executed by one or more processors, causing the one or more processors to perform the following steps ([0091], a CPU executes various processing operations as instructed by programs stored in a ROM or RAM to perform the robot control steps):
training each of the recurrent neural networks to ascertain a position state of a respective robot link based on respective piece of movement information for the respective robot link ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, movement and orientation of the robot must be known in order to perform the different operations); and
training the neural control network to ascertain control variables based on the position states fed to it by the recurrent neural networks ([0038], the neural network outputs an output layer as a result of the computation by the RNN; [0041], the second RNN is configured in the same way as the first RNN; [0082], motor and sensory are outputting from the output layer of the RNN; [0085], operations of the first RNN can be combined with operations of the second RNN to effect a new operation; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, the neural networks are also the control networks and the outputs are control variables for the robot links; [0046], an operation for controlling a robot apparatus, see Fig. 8; Fig. 3, the output variables are fed back into the neural networks as input variables to reduce error).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 2002/0178131 A1, referred to as Tani), and further in view of Banino et al. (US 2019/0346272 A1, hereinafter referred to as Banino).
Regarding claim 2: Tani further teaches: The robot control unit as recited in claim 1. However, Tani does not explicitly teach: wherein each of the recurrent neural networks is trained to ascertain the position state in a grid-coding representation and the neural control network is trained to process the position states in the grid coding representation.
Banino teaches: wherein each of the recurrent neural networks is trained to ascertain the position state in a grid-coding representation and the neural control network is trained to process the position states in the grid coding representation ([0030], an agent can effectively perform tasks that involve navigating through an environment; the action selection system includes a grid cell neural network and an action selection neural network; [0031], the grid cell network is configured to continually process data defining the current velocity of the agent to generate estimates of the current position of the agent in the environment; [0032], the action selection network is configured to process the grid codes generated by the grid cell network and generate action selection outputs that can be used to select the actions to be performed by the agent).
Tani and Banino are analogous art to the claimed invention since they are from the similar field of robotic control learning systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tani with the grid-coding of Banino to create a robot control system and method where each of the recurrent neural networks is trained to ascertain the position state in a grid-coding representation and the neural control network is trained to process the position states in the grid coding representation.
The motivation for modification would have been to create a robot control system and method where each of the recurrent neural networks is trained to ascertain the position state in a grid-coding representation and the neural control network is trained to process the position states in the grid coding representation in order to enable the agent to reach a goal location more efficiently (Banino, [0020]), and to consume fewer computational resources (Banino, [0021]).

Regarding claim 3: Tani-Banino further teach: The robot control unit as recited in claim 2, wherein each of the recurrent neural networks includes a set of neural grid cells and each of the recurrent neural networks and the respective set of grid cells are trained in such a way that the closer the ascertained position state of the respective robot link is to grid points of a grid, the more active each grid cell is for a spatial grid associated with the grid cell (Banino, [0030], the action selection system includes a grid cell neural network and an action selection neural network; [0031], the grid cell network is configured to continually process data defining the current velocity of the agent to generate estimates of the current position of the agent in the environment; [0032], the action selection network is configured to process the grid codes generated by the grid cell network and generate action selection outputs that can be used to select the actions to be performed by the agent; [0060], the architecture can include a recurrent neural network layer; [0011], the neural network layers include neurons with a spatial activity profile with hexagonal spatial periodicity and the grid cell representation may have similar periodicity; decomposing spatial location into multiscale periodic code could allow the relative position of two points to be determined from the difference in code at each level of scale, combining the modulus remainder to determine a relative position vector). The motivation for modification would have been to enable the agent to reach a goal location more efficiently (Banino, [0020]), and to consume fewer computational resources (Banino, [0021]).

Regarding claim 4: Tani-Banino further teach: The robot control unit as recited in claim 3, wherein for each of the recurrent neural networks, the set of neural grid cells includes a plurality of grid cells, which are associated with spatially differently oriented grids (Banino, [0030], the action selection system includes a grid cell neural network and an action selection neural network; [0031], the grid cell network is configured to continually process data defining the current velocity of the agent to generate estimates of the current position of the agent in the environment; [0060], the architecture can include a recurrent neural network layer; [0011], the neural network layers include neurons with a spatial activity profile with hexagonal spatial periodicity and the grid cell representation may have similar periodicity; decomposing spatial location into multiscale periodic code could allow the relative position of two points to be determined from the difference in code at each level of scale, combining the modulus remainder to determine a relative position vector). The motivation for modification would have been to enable the agent to reach a goal location more efficiently (Banino, [0020]), and to consume fewer computational resources (Banino, [0021]).

Regarding claim 5: Tani further teaches: The robot control unit as recited in claim 1. However, Tani does not explicitly teach: wherein the recurrent neural networks are long short-term memory networks and/or gated recurrent unit networks.
Banino teaches: wherein the recurrent neural networks are long short-term memory networks and/or gated recurrent unit networks ([0060], the architecture can include a recurrent neural network layer (e.g., a long-short term memory (LSTM) layer)).
Tani and Banino are analogous art to the claimed invention since they are from the similar field of robotic control learning systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tani with LSTM network layers of Banino to create a robot control system and method wherein the recurrent neural networks are long short-term memory networks and/or gated recurrent unit networks.
The motivation for modification would have been to create a robot control system and method wherein the recurrent neural networks are long short-term memory networks and/or gated recurrent unit networks in order to enable the agent to reach a goal location more efficiently (Banino, [0020]), and to consume fewer computational resources (Banino, [0021]).

Regarding claim 10: Tani further teaches: The training method as recited in claim 9. However, Tani does not explicitly teach: wherein the control network is trained by reinforcement learning, a reward for ascertained control variables being reduced by a loss, which penalizes a deviation of position states of the robot links resulting from the control variables from respective admissible ranges for the position states.
Banino teaches: wherein the control network is trained by reinforcement learning, a reward for ascertained control variables being reduced by a loss, which penalizes a deviation of position states of the robot links resulting from the control variables from respective admissible ranges for the position states ([0016], the network is trained by a reinforcement learning technique; [0040], the system may receive a reward based on the current state of the environment and the action of the agent at the time step; if the task specifies the agent should navigate through the environment to a goal location, then the reward at each step may be position once the agent reaches the goal location, and a zero value otherwise (i.e. not a positive and therefore a loss or penalization)).
Tani and Banino are analogous art to the claimed invention since they are from the similar field of robotic control learning systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tani with reinforcement learning of Banino to create a robot control system and method wherein the control network is trained by reinforcement learning, a reward for ascertained control variables being reduced by a loss, which penalizes a deviation of position states of the robot links resulting from the control variables from respective admissible ranges for the position states.
The motivation for modification would have been to create a robot control system and method wherein the control network is trained by reinforcement learning, a reward for ascertained control variables being reduced by a loss, which penalizes a deviation of position states of the robot links resulting from the control variables from respective admissible ranges for the position states in order to enable the agent to reach a goal location more efficiently (Banino, [0020]), and to consume fewer computational resources (Banino, [0021]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 2002/0178131 A1, referred to as Tani), and further in view of Waled (US 2003/0225479 A1, hereinafter referred to as Waled).
Regarding claim 6: Tani further teaches: The robot control unit as recited in claim 1, wherein the plurality of recurrent neural networks includes a recurrent neural network, which is trained to ascertain and output a position state of an end effector of the robot control unit and includes at least one recurrent neural network, and an intermediate link, which is situated between a base of the robot and the end effector of the robot ([0036], the RNN has an input layer consisting of data such as robot sensor information, status of a motor; [0073], the motor group incorporates motors by which corresponding sections of the arm are driven; [0074], a video camera is used to locate the coordinates of an object and the robot hand to grip the object; here, the camera and motor data gives information of the movement of the robot links; [0041], the second RNN is configured in the same way as the first RNN; [0038], the neural network outputs an output layer as a result of the computation by the RNN; [0082], motor and sensory are outputting from the output layer of the RNN; Fig. 11, shows the different operations that are performed by the robot based on the output of the RNNs; here, movement and orientation of the robot and each of its links must be known in order to perform the different operations).
However, Tani does not explicitly teach: a recurrent neural network, which is trained to ascertain and output a position state of an end effector of the robot control unit and includes at least one recurrent neural network, which is trained to ascertain and output a position state of an intermediate link.
Waled teaches: a recurrent neural network, which is trained to ascertain and output a position state of an end effector of the robot control unit and includes at least one recurrent neural network, which is trained to ascertain and output a position state of an intermediate link ([0037], one neural network is used for each robot joint; [0089], the invention proses the uses of neural networks for each joint of the robot to be monitored; [0092], the neural networks for the different axes of an industrial robot consist of multiple layers of nodes connected between layers).
Tani and Waled are analogous art to the claimed invention since they are from the similar field of robotic control learning systems and methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tani with the neural network per joint of Waled to create a robot control system and method wherein the plurality of RNNs include an RNN for training and outputting a position state of an end effector of the robot, and an RNN which is trained and outputs a position state of an intermediate link of the robot.
The motivation for modification would have been to create a robot control system and method wherein the plurality of RNNs include an RNN for training and outputting a position state of an end effector of the robot, and an RNN which is trained and outputs a position state of an intermediate link of the robot in order to enable the agent to reach a goal location more efficiently, and to consume fewer computational resources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The conference papers “Emergency of Grid-Like Representations by Training Recurrent Neural Networks to Perform Spatial Localization” (21 March 2018) and “Grid Long Short-Term Memory” (7 January 2016) give more information on the topics at hand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664